DETAILED ACTION
Status of Application
The amendments and response filed 14 December 2021 are acknowledged and have been considered in their entirety.  Claims remain 1-2, 9, 11, 14, 16-18, 27-31, 37-38, 40-44 are pending; Claims 18, 27-31, 37-38, 40-44 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 9, 11, 14, 16-17 remain subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
The objection to the specification is withdrawn in view of the amendments to remove the noted hyperlink.  
The rejection of claims 1-2, 9, 11, 14, 16-17 on the basis that it contains an improper Markush grouping of alternatives is withdrawn upon further consideration and in view of Applicant’s remarks.  
The rejection of claim 14 under 35 U.S.C. 112(b) as being indefinite for not providing a comparative for the reduction of native enzymes is withdrawn in view of the amendments to the claim.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Borelli et al. (Proteins, 2008 – cited previously) is withdrawn as they do not teach expressing an enzyme with 100% sequence identity to SEQ ID NO: 2 in yeast.
The rejection of claims 1-2 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Smolenski et al. (Microbiology, 1997 – cited previously) is withdrawn as 

New Rejections – Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Borelli et al. (Proteins, 2008 – cited previously) in view of Miyaska et al. (J. Bacteriology, 1994 – cited herein).
Borelli et al. teach:
Regarding claims 1-2, SAP1 which is a protease from Candida albicans having 99.7% sequence identity to instant SEQ ID NO: 2 (see SCORE, .rup file, Result #2, Reference [21]) which is heterologously expressed in the yeast Pichia pastoris (See Materials and Methods).  
Borelli et al., however, do not teach utilizing the other allele of SAP-1 from strain WO-1 of Candida albicans which has 100% sequence identity to instant SEQ ID NO: 2.  
Miyaska et al. teach that both strains WO-1 and SS have two alleles each of SAP-1 and they different slightly in their amino acid numbering.  For instance, WO-1 and SS alleles 2.6 and 2.4 (WO-1) and 2.8 and 2.4 (SS) have minor amino acid modifications, which result in conservative amino acid substitutions (See Table 1).  Said 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to express any of the known alleles of SAP1 from WO-1 (or even SS) in the yeast expression system of Borelli et al. for the determination of three-dimensional structural analysis given there are a finite number of SAP1 alleles to choose from.  In addition, said alleles such as WO-1 allele merely differ by conservative amino acid substitutions.  MPEP 2144.08(II)(4)(c) makes clear that it is prima facie obvious when there is close structural similarity, here 99.7% identity, in that conservative substitutions that do not alter structure or function are obvious.  Furthermore, given it is a natural isomer having the conservative substitutions, it would be obvious for a skilled artisan to analyze any or all the alleles and to do so, expression in a yeast expression system of Borelli et al. would be obvious.  One skilled in the art would have a reasonable expectation of expressing the allele (any or all of them) as taught by Miyaski et al. in the yeast expression system of Borelli et al. because as noted, the enzymes are so structurally and functionally related, there would be a significant expectation of success in doing make the noted substitution.    

Claim(s) 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smolenski et al. (Microbiology, 1997 – cited previously) in view of Miyaska et al. (J. Bacteriology, 1994 – cited herein).

Regarding claims 1-2 and 16-17, SAP1 which is a protease from Candida albicans having 99.7% sequence identity to instant SEQ ID NO: 2 (see SCORE, .rup file, Result #2, Reference [5]) which is heterologously expressed in the yeast Saccharomyces cerevisiae (See Methods: Strains and plasmids; and Purification of secreted aspartic proteinases (b) Recombinant Sap1).  
Smolenski et al., however, do not teach utilizing the other allele of SAP-1 from strain WO-1 of Candida albicans which has 100% sequence identity to instant SEQ ID NO: 2.  
Miyaska et al. teach that both strains WO-1 and SS have two alleles each of SAP-1 and they different slightly in their amino acid numbering.  For instance, WO-1 and SS alleles 2.6 and 2.4 (WO-1) and 2.8 and 2.4 (SS) have minor amino acid modifications, which result in conservative amino acid substitutions (See Table 1).  Said enzymes maintain the same aspartyl proteinase SAP1 activity but are differentially expressed (See Introduction).  One of the alleles has 100% sequence identity to instant SEQ ID NO: 2 (See SCORE, .rup file, Result #1).  This SAP-1 WO allele differs from the Smolenski WO-1 allele by conservative substitutions at position K53I and V319A.  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to express any of the known alleles of SAP1 from WO-1 (or even SS) in the yeast expression system of Smolenski et al. for the determination of three-dimensional structural analysis given there are a finite number of SAP1 alleles to choose from.  In addition, said alleles such as WO-1 allele merely differ by conservative amino acid substitutions.  MPEP 2144.08(II)(4)(c) makes clear that it is prima facie obvious when there is close structural similarity, here 99.7% identity, in that conservative substitutions that do not alter structure or function are obvious.  Furthermore, given it is a natural isomer having the conservative substitutions, it would be obvious for a skilled artisan to analyze any or all the alleles and to do so, expression in a yeast expression system of Smolenski et al. would be obvious.  One skilled in the art would have a reasonable expectation of expressing the allele (any or all of them) as taught by Miyaski et al. in the yeast expression system of Borelli et al. because as noted, the enzymes are so structurally and functionally related, there would be a significant expectation of success in doing make the noted substitution.    

Claims 1-2, 9, 11, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (EP 3091070 – cited on IDS) in view of Miyaska et al. (J. Bacteriology, 1994 – cited herein) and Backman, D. (Interaction Studies of Secreted Aspartic Proteases (Saps) from Candida albicans – thesis summary, Uppsala University, 2005 – cited herein).
Liu et al. teach a recombinant yeast S. cerevisiae which expresses from a single expression vector a glucoamylase, an alpha-amylase and a secreted fungal acid protease in said yeast host cell for the purpose of increasing ethanol production (See paragraph 0008-0009, Examples 1-5).
Liu et al., however, do not teach wherein the secreted fungal acid protease is a secreted fungal aspartic acid protease from Candida albicans.
Miyaska et al. teach that both strains WO-1 and SS have two alleles each of SAP-1 and they different slightly in their amino acid numbering.  For instance, WO-1 
Backman teaches secreted aspartic acid proteases from Candida albicans SAP1-3 have numerous substrates and can degrade a diverse set of substrates ranging from human serum albumin, keratin, collagen, lactoferrin and immunoglobulins normally resistant to bacterial proteases (See p. 17, 2nd paragraph).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute any of the known secreted aspartic acid proteases such as SAP1 (any of the alleles) as taught by Miyaska et al. or any of the SAP’s as taught by Beckman for the fungal acid protease as taught by Liu et al. because Beckman teach that said secreted fungal acid proteases from Candida albicans have a very diverse substrate range.  This would motivate one skilled in the art to utilize the C. albicans secreted fungal acid proteases such as SAP-1 and as taught by Miyaska et al. because the purpose of utilizing the acid proteases in the recombinant yeast as taught by Liu et al. is to increase ethanol production by degrading proteins to polypeptides and amino acids and nitrogen sources (See paragraphs 0004-0005).  One skilled in the art would have a reasonable expectation of success of substituting one fungal acid protease for another to be expressed in S. cerevisiae because the expression vector as taught/utilized in Liu et al. is specifically constructed to express and secrete the acid proteases.  Thus it is well within the capabilities of skilled artisan to make the substitution of one gene for another gene such as SAP-1 encoding SEQ ID NO: 2 as taught by Miyaska et al. (or any of the four SAP-1 alleles).  
As such, the references when combined render the instant claims as prima facie obvious.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        02 March 2022